Title: 15th.
From: Adams, John Quincy
To: 


       The weather, very mild; it thaw’d all day. Spent the Evening at Dr. Saltonstall’s; the first time I have been at his house, since I came to Town. The Doctor is a very Sensible man and an able Physician; but has a very disagreeable voice; a person accustomed to it, may not take notice of it, but at first it is almost intolerable. Finished my Latin Studies with the Andrian of Terence. The Play is interesting, and many of the Sentiments are fine; but the unravelling of the Plot, is not very probable; indeed I might say it fails highly against the probability: not only in the Circumstance of the discovery itself which poets have often taken, and as it may well happen, is justifiable: but would a man, whose daughter had been shipwreckd sat silent without seeking for her. And why did not Phania, after being saved from a wreck at Andros, write to his brother, an account, of his Situation or if he could not write, inform him some other way, for Andros was not at a great distance from Athens, and probably there were often opportunities of sending from one place to another. Many other Circumstances, increase this improbability; but the Critic can never find Perfection, and the person that is willing to be pleased with what he reads, is happier than he who is always looking for faults.
      